      Case 4:21-cv-00019-P Document 39 Filed 01/22/21           Page 1 of 2 PageID 213



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 KATHERINE M. CLEARY                          §
 individually and on behalf of others         §
 similarly situated,                          §
                                              §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §    Civil Action No. 4:21-cv-00019-P
                                              §
 AMERICAN AIRLINES, INC. a                    §
 Delaware Corporation,                        §
                                              §
      Defendants.                             §

                                           ORDER

         Local Rule 83.10(a) requires the appearance of local counsel where counsel of

record for a party does not reside in this district or maintain their principal office in this

district. N.D. TEX. L.R. 83.10(a). “Local counsel” means a member of the bar of this court

who resides or maintain their principal office in this district and whose residence or

principal office is located within 50 miles of the courthouse in the Fort Worth Division.

Id.; see United States v. Thomas, No. 4:13-CV-688-A, 2013 WL 11332537, at *1–2 (N.D.

Tex. Sept. 5, 2013) (McBryde, J.) (holding that Local Rule 83.10(a) required Austin-based

attorney to designate local counsel).

         This case was transferred to the Court on January 7, 2021 (ECF No. 31), and the

same day the parties were notified that they had fourteen days to comply with Local Rule

83.10 or risk dismissal of their case (ECF No. 32). A review of the record reveals that as

of the date of this order, Plaintiff is still not in compliance with Local Rule 83.10(a).
   Case 4:21-cv-00019-P Document 39 Filed 01/22/21                  Page 2 of 2 PageID 214



       Because Plaintiff has failed to follow the Local Rules of the Northern District, the

Court ORDERS that this case is DISMISSED without prejudice pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure. 1

       SO ORDERED on this 22nd day of January, 2021.




                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE




       1
          “Although the language of Rule 41(b) requires that the defendant file a motion to dismiss,
the Rule has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s
failure to prosecute or comply with the rules of civil procedure or court’s orders.” Olsen v. Maples,
333 F.3d 1199 n.3 (10th Cir. 2003) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)).

                                                 2
